CHRISTIAN, J.
The offense is robbery; the punishment confinement in the penitentiary for 99 years.
The record is before us without any statement of facts. Appellant filed an application for a continuance upon the ground of the absence of witnesses by whom he expected to prove an alibi. Eight bills of exception complaining of the action of the court in overruling the application are presented. In the absence of a statement of facts we are unable to review an alleged error in refusing a continuance for absent witnesses. Shoe-make v. State, 91 Tex. Or. R. 246, 238 S. W. 653.
The judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.